Affirmed and Plurality and Dissenting Opinions filed September 29, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00639-CV

 SEAN MORRIS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
      ESTATE OF DOUGLAS MORRIS, DECEASED, Appellant
                                         V.
   PEARSON DENTAL SUPPLIES, INC.; ZAHN DENTAL SUPPLY, A
   DIVISION OF HENRY SCHEIN, INC.; HENRY SCHEIN, INC.; DFW
  DENTAL SUPPLIES; 3M COMPANY; CROSSTEX INTERNATIONAL,
   INC.,; HEDON DENTAL SUPPLY, INC.; ALPHA PRO TECH, INC.;
  NATIONAL DENTEX CORPORATION; AND GDC HOLDINGS. INC.,
                          Appellees

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-51437

                             PLURALITY OPINION

      Appellant Sean Morris, both individually and as representative of the estate
of his late father, Douglas Morris, appeals the trial court’s dismissal of his claims
without prejudice against appellees for failure to file a statutorily compliant expert
report. Appellees filed a motion to dismiss appellant’s claims because appellant
failed to provide an expert report in compliance with Sections 90.004 or 90.010 of
the Texas Civil Practice and Remedies Code. We affirm.

                         I.        GENERAL BACKGROUND

      In July 2019, appellant filed suit against appellees for the wrongful death of
appellant’s father, Douglas, who had worked as a “dental molding technician and
grinder.” Douglas died in 2017 at the age of 63. Appellant alleges that “work-
place exposure to silica dust” caused Douglas’s death due to silicosis. Appellant
filed suit in district court alleging claims against multiple defendants for Douglas’s
alleged silicosis and damages related thereto. Because appellant asserted a silica-
related injury, appellant was required to serve an expert report under Chapter 90 of
the Texas Civil Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code
§§ 90.004, 90.006.

      About three months after suit was filed, appellee 3M Company filed a
motion to dismiss alleging appellant had failed to provide a statutorily compliant
expert report that complied with Chapter 90. By March 2020, after numerous
separate motions were filed and set for hearing, appellees had joined together in
filing a single joint motion to dismiss. Appellees set the hearing on the joint
motion for April 2020.

      In April 2020, the trial court found that “the current papers before the Court
are not compliant with the report requirements of Chapter 90 of the Texas Civil
Practice and Remedies Code” and gave appellant an additional 90 days to comply
with the statutory requirements.

      In early July 2020, appellant filed a new expert report from a new expert, Dr.
Haber (the Expert). Appellees again filed a motion to dismiss for failure to comply


                                          2
with Chapter 90. Appellees set the motion for hearing, and a hearing occurred in
August. The trial court sustained all of appellees’ objections to the expert report
and granted appellees’ original and supplemental motions to dismiss. Pursuant to
the statute, the case was dismissed without prejudice.

             II.   DETAILED OCCUPATIONAL AND EXPOSURE HISTORY

      In his fifth issue, appellant argues that even though the Expert did not
personally take a detailed occupational and exposure history from a person
knowledgeable about the alleged exposure as required by Section 90.004(a), that
because his expert “identified occupational exposure histories provide by Douglas
to at least five board-certified pulmonary treating physicians,” that the expert
report complied with the statute. In his sixth issue, appellant argues that even if the
expert report did not comply with Section 90.004, it complied with 90.010(f).
Because both sections require a “detailed occupational and exposure history,” we
consider them together. See Tex. Civ. Prac. & Rem. Code §§ 90.004(a)(1)(B),
90.010(f).

A.    General Legal Principles

      We review a trial court’s dismissal for failure to comply with the expert
report requirement of Chapter 90 of the Texas Civil Practice and Remedies Code
for an abuse of discretion. Union Carbide Corp. v. Synatzske, 386 S.W.3d 278,
295 (Tex. App.—Houston [1st Dist.] 2012), rev’d on other grounds, 438 S.W.3d
39 (Tex. 2014). “[B]y requiring detailed expert reports early in the litigation
process, Chapter 90 endeavors to assure that claims are not brought and pursued
unless they are supported by reliable expert evaluations of the claimant.” In re
GlobalSantaFe Corp., 275 S.W.3d 477, 482 (Tex. 2008). “The requirement of
Section 90.004(a)(1) that a board-certified physician conduct a detailed
occupational and exposure history is directed at assuring—early in the litigation so
                                          3
as to conserve judicial and litigant resources—that the claim of silica-related injury
is supported by medically reliable expert review.” Id. at 488. Section 90.004(a)
requires that the claimant serve a report:

      [B]y a physician . . . . that:
             (1) verifies that the physician or a medical professional
                 employed by and under the direct supervision and control
                 of the physician:
                    ...
                    (B) took a detailed occupational and exposure history
                        from the exposed person or, if the exposed person is
                        deceased, from a person knowledgeable about the
                        alleged exposure or exposures that form the basis of
                        the action; . . . .

Such detailed occupational and exposure history must describe:

      (1)    the exposed person’s principal employments and state whether
             the exposed person was exposed to airborne contaminants,
             including silica and other dusts that can cause pulmonary
             impairment; and
      (2)    the nature, duration, and frequency of the exposed person’s
             exposure to airborne contaminants, including silica and other
             dusts that can cause pulmonary impairment.

Tex. Civ. Prac. & Rem. Code § 90.004(e).

      If a claimant fails to serve an expert report compliant with Section 90.004,
the claimant may avoid dismissal by serving a report that complies with the
“alternative safety valve requirements.” See Union Carbide Corp. v. Synatzske,
438 S.W.3d 39, 51 (Tex. 2014); see also Tex. Civ. Prac. & Rem. Code § 90.010(e),
(f). Under the “alternative safety valve requirements” the trial court must conduct
an evidentiary hearing and make certain factual findings. See Tex. Civ. Prac. &
Rem. Code § 90.010(e)(2), (f)(2). Under these alternative requirements, a claimant
must serve a report that “complies with the requirements of . . . Section
                                             4
90.004(a)(1), (2), and (4) and 90.004(e).” Id. § 90.010(f)(1)(A). Thus, even the
alternative requirements provide that a detailed occupational and exposure history
be taken and that such report also provide the “nature, duration, and frequency” of
the alleged exposure. See id. § 90.004(a)(1), (e); see also Union Carbide Corp.,
438 S.W.3d at 52–53.

B.    Factual Background

      Appellant admits that the Expert’s report “summarized the histories taken by
Douglas[‘s] treating physicians” and that the other “board-certified physicians did .
. . take a history . . . [from] Douglas.” The Expert’s report indicated that since
Douglas had died prior to the Expert being retained, that the Expert was unable to
speak with Douglas and instead “reviewed thousands of pages of his medical
records and other available materials relating to his medical condition and
occupational and exposure history.”       In his brief, appellant summarizes the
occupational exposure histories taken by Douglas’s multiple physicians as follows:

     •       [Douglas] provided literature from employment regarding
             inhalation of silica particles causing silicosis. He is not wearing
             a mask at work.
     •       [Douglas] does carry a diagnosis of silicosis due to many
             decades of exposure to materials used in dental case and molds.
     •       [Douglas] somehow continues to work at the dental practice
             making molds.
     •       [Douglas] became symptomatic from a pulmonary standpoint in
             2008. During that time, he was working for a dental lab
             making dentures that used high heat investment with silica in it.
             He was wearing a general mask while working with that, but no
             respirator.
     •       [D]enture manufacture for 42 years . . . he reports pulmonary
             related exposures to silica with grinding dentures.
     •       [Douglas’s] employment entails making moldings for dental

                                          5
              devices. He is in the same building where grinding of silicates
              occurs. There is not a separate ventilation system.
      •       In medical histories taken by [Douglas’s] numerous pulmonary
              specialists, [Douglas] reported to his doctors that he was
              exposed to silica dust during his career in the dental
              manufacturing industry.
      •       [Douglas’s] employment entails making moldings for dental
              devices.
      •       [Work] mainly consisted of performing casting and/or waxings
              while in the dental partials departments of several dental
              laboratories and sandblasting for many years beginning in 1973.
      •       “Douglas reported to his doctors that he was exposed to silica
              dust during his career in the dental manufacturing industry” and
              that he had been working in the industry for 42-years “with
              exposures to silica with grinding dentures.”

       In his report, the Expert also noted many articles that reported dental
laboratory workers and dental technicians are exposed to higher than
recommended limits of respirable silica dust.

C.     Analysis

       Appellant argues that the Expert may rely on the occupational and exposure
history taken by other physicians and meet the requirements of Section 90.004 or
90.010. The plain language of the statute requires that the physician authoring the
report, or a medical professional under the direct supervision or control of the
physician authoring the report, take the detailed occupational and exposure history
from either the claimant or a person knowledgeable about the alleged exposure.1
See Tex. Civ. Prac. & Rem. Code § 90.004(a)(1)(B).                    Thus, the physician
authoring the report must be involved in obtaining the history required by the
statute. The Expert here did not do so and instead relied solely on the histories
       1
          Here there is no argument or contention that the other physicians that took Douglas’s
histories were under the Expert’s direct supervision or control.

                                              6
taken from other physicians he did not control or supervise.

       There are other portions of this statute that allow the physician authoring the
report to review the claimant’s medical records and rely upon those records in
creating his report. See id. 90.004(a)(1)(A) (“[I]f the exposed person is deceased,
reviewed available records relating to the exposed person’s medical condition.”
(emphasis added)). However, the language in Section 90.004(a)(1)(B) does not
indicate that the physician can review available records regarding the occupational
and exposure history but must, where a claimant is deceased, take “a detailed . . .
history” from “a person knowledgeable about the alleged exposure or exposures.”
See id. § 90.004(a)(1)(B).

       Appellant argues such an interpretation is a misapplication of the “basic
rules of the English language” because the word “a” is an indefinite article and the
word “the” is a definite article. However, the statute provides that the claimant
must provide “a report” by “a physician” who is board certified in certain practice
areas.2 Id. § 90.004(a). In other words, so long as the physician is board certified
(and his or her license and certification were not on inactive status at the time of
the report), it is the plaintiff’s choice of physician to author the expert report. See
id. The statute then continues stating “at the time the report was made that”; the
word “the” in this sentence refers to a specific, definite article––the report authored
by the expert physician retained and statutorily qualified. Further, the statute
provides that the report “verified that the physician” (1) performed a physical
examination (or if deceased reviewed records); (2) took a detailed occupational and
exposure history from the exposed person (or if deceased from a person
knowledgeable about the exposure); and (3) took a detailed medical and smoking
       2
         There are additional statutory requirements, such as a license and certification that are
“not on inactive status at the time the report was made.” Tex. Civ. Prac. & Rem. Code
§ 90.004(a).

                                                7
history. Id. § 90.004(a). Again, the statute’s use of the word “the” instead of “a”
indicates someone specific––the expert physician retained. In other words, once
such statutorily qualified expert physician is selected, that physician is then
responsible for meeting the remaining statutory requirements.3

       This is not to say that the statute prevents a claimant from relying on the
reports or medical records of other qualified physicians. The statute specifically
provides that the author of the report may rely on such reports and medical records
when the claimant is deceased for certain, specified purposes. See Tex. Civ. Prac.
& Rem. Code § 90.004(a)(1)(A) (“[O]r if the exposed person is deceased, reviewed
available records relating to the exposed person’s medical condition.”). If the
claimant is deceased, the statute also specifically allows the expert physician to
take an occupational and exposure history from “a person knowledgeable about the
alleged exposure . . . .” See id. § 90.040(a)(1)(B), compare § 90.040(a)(1)(A)
(“[I]f the exposed person is deceased, reviewed available records relating to the
exposed person’s medical condition.” (emphasis added)).

       Even assuming without deciding that appellant could rely on the medical
records provided by the other doctors to piece together an occupational and
exposure history, such histories in this case were not sufficiently detailed. See id. §
90.040(e). At best they indicate that Douglas worked in denture manufacturing for
forty-two years in the partial denture department doing “waxing and molding.”
Douglas, in his own questionnaire, stated that he was exposed to silica at one
employer from 2001–2014, but no further details are provided about the alleged
exposure at this employer—specifically, the frequency of the alleged exposure or
       3
          To read it otherwise would imply that a plaintiff could choose a board-certified
physician to author the report, but a family practice physician to take the detailed occupational
and exposure history required. Whether another physician who took a detailed occupational or
exposure history may be considered a “person with knowledge about the alleged exposure” is not
an issue that has been presented to this court.

                                               8
the nature of such exposure as required by the statute. See id. § 90.004(e); Borg-
Warner Corp. v. Flores, 232 S.W.3d 765, 769–70 (Tex. 2007) (“Perhaps the most
widely cited standard for proving causation in asbestos cases is the Lohrmann
‘frequency, regularity, and proximity’ test.” (citing Lohrmann v. Pittsburgh
Corning Corp., 782 F.3d 1156 (4th Cir. 1986))).

      Appellant alleges that “dental technician exposure to respirable crystalline
silica include mixing powders, removing castings from molds, and grinding and
polishing castings and porcelain,” yet, from the occupation and exposure history
taken from Douglas, he states that he: (1) was exposed to silica from denture
grinding, (2) made moldings, (3) performed “casting and/or waxings,” (4)
sandblasted for “many” years beginning in 1973, and (5) was in the same building
where grinding of silicates occurred. There is no indication of the nature, duration,
or frequency he was alleged to have been exposed to respirable silica particles. In
his history there is no indication of whether Douglas’s exposure to respirable silica
particles occurred daily, weekly, monthly, or bi-monthly to satisfy the frequency of
exposure requirement. There is no indication of whether he was exposed directly
through his own work or through the work of others somewhere else in the
building to satisfy the nature of exposure requirement. See In re GlobalSantaFe
Corp., 275 S.W.3d at 487–88 n.71 (“In the absence of an appropriate
work/exposure history, there is no way for the diagnosing doctors to have known
the potential intensities of the respirable silica exposure, the duration of the
exposure, information as to dosage . . . .” (quoting In re Silica Prods. Liab. Litig.,
398 F. Supp. 2d 563, 622, 624–25 (S.D. Tex. 2005))); see also Vedros v. Northrop
Grumman Shipbuilding, Inc., 119 F. Supp. 3d 556, 564 (E.D. La. 2015) (“[A]
qualitative evaluation of the exposures to asbestosis, i.e., the level, frequency,
nature, proximity, and duration of the exposures at issue, can sufficiently prove


                                          9
causation”; and an expert’s opinion that “all exposures” to asbestosis were
causative was insufficient); Robertson v. Doug Ashy Bldg. Materials, Inc., 168 So.
3d 556, 569 (La. Ct. App. 2014) (in asbestos related-injury litigation, “proper to
evaluate or consider a number of different factors including, but not limited to the
nature of the exposure, the level of exposure, and the duration of exposure,
whether a product gives off respirable asbestos fibers, whether the person was
close or far from the source of fiber release, how frequently the exposure took
place, whether respiratory protection was used, the chemistry and physics of the
asbestos fibers, the pathophysiology of breathing, the movement of asbestos fibers
in the lung, and the molecular pathology of tumor development, all of which the
testimony established was part of the methodology followed”).4 By stating that
Douglas has worked in this field for forty-two years, it seems appellant wishes the
court to infer that Douglas was exposed over his entire forty-two-year career.
However, Douglas does not state that he has been exposed his entire career, or
even the nature or frequency of any alleged exposure over his entire career.
Instead, Douglas only lists one workplace where he alleged exposure to silica from
2001–2014. As a result, even if the Expert could rely upon the histories taken by
the other physicians, the report in this case fails to “describe . . . the nature,
duration, and frequency of the exposed person’s exposure to the airborne
contaminants.” Tex. Civ. Prac. & Rem. Code § 90.004(e); see also Bostic v.
Georgia-Pacific Corp., 439 S.W.3d 332, 339 (Tex. 2015) (in mesothelioma case,
proof of “some” or “any” exposure is insufficient to establish causation); Borg-


       4
         We do not hold that to survive a motion to dismiss under Chapter 90 that the expert
report must meet the causation standard required to win at trial. The MDL Court provides that a
Chapter 90 motion to dismiss and a “Robinson/Havner” challenge are separate matters and we
agree. However, we find such cases helpful to illustrate a “detailed” occupational and exposure
history and that such requirements are not new or novel requirements in silica or asbestosis
cases.

                                              10
Warner,, 232 S.W.3d at 773 (concluding in asbestos injury case that to prove
causation, “Defendant-specific evidence relating to the approximate dose to which
the plaintiff was exposed, coupled with evidence that the dose was a substantial
factor in causing the asbestos-related disease, will suffice. As one commentator
notes, [i]t is not adequate to simply establish that ‘some’ exposure occurred.
Because most chemically induced adverse health effects clearly demonstrate
‘thresholds,’ there must be reasonable evidence that the exposure was of sufficient
magnitude to exceed the threshold before a likelihood of ‘causation’ can be
inferred.” (quotation omitted)).

      Appellant argues that the diagnosis of the various board-certified doctors
cannot be legitimately questioned because of the pathology report from Douglas’s
lung tissue.   However appellant points to no statutory provision that excuses
appellant from providing a detailed occupational and exposure history so long as
there is a pathology report confirming silicosis or even nine board-certified doctors
diagnosing silicosis. The statute has two methods of compliance—Sections 90.004
and 90.010. See Tex. Prac. & Rem. Code §§ 90.004, 90.010(f)(1); see also Union
Carbide Corp., 438 S.W.3d at 51–52. Both Sections 90.004 and 90.010(f)(1)
require a “detailed occupational and exposure history” from either the claimant or
someone with knowledge regarding the alleged exposure. See Tex. Prac. & Rem.
Code §§ 90.004, 90.010(f)(1); Union Carbide Corp., 438 S.W.3d at 51–52.

      Appellant argues that “discussions of job time periods (weekly, daily, etc.)
offers no helpful information” for Douglas’s diagnosis or any “greater indica of
reliability” to the diagnosis in this case and that if “the diagnosing doctors thought
this information was important, they would have asked.” The statute requires
“nature, duration, and frequency” regardless of whether appellant believes that it is
helpful in this specific situation. See In re GlobalSantaFe Corp., 275 S.W.3d at

                                         11
487–88 n.70, n.71 (“A diagnosis [of silicosis] requires (1) an adequate exposure to
silica dust with a appropriate latency period, (2) radiographic evidence of silicosis,
and (3) the absence of any good reason to believe that the radiographic findings are
the result of some other condition . . . . [T]hese three criteria are universally
accepted. In the absence of an appropriate work/exposure history, there is no way
for the diagnosing doctors to have known the potential intensities of the respirable
silica exposure, the duration of the exposure, information as to dosage . . . .”
(quoting In re Silica Prods. Liab. Litig., 398 F. Supp. 2d 563, 622, 624–25 (S.D.
Tex. 2005))).

       In Union Carbide, the Supreme Court of Texas concluded that by retaining
certain tests in the “safety valve” provision of Chapter 90, the Legislature singled
out such considerations as required to be made and considered in reaching medical
conclusions and were not “merely an inconsequential procedural hurdle.” Union
Carbide Corp., 438 S.W.3d at 53 (considering pulmonary functioning testing as
part of required expert report in the safety valve provision of Chapter 90). A
“detailed medical, occupation, and exposure history” is one of these considerations
because “the reporting physician must rule out causes of functional impairment
other than” silicosis exposure.          See id.     Again, as indicated above, appellant
identifies no statutory exception for the requirement that the claimant provide a
detailed occupational and exposure history.

       For these reasons, we cannot conclude that the trial court abused its
discretion in determining that the expert report failed to comply with either Section
90.004 or 90.010(f). We overrule appellant’s issues five and six.5


       5
          Appellant’s issues one, two, and three all deal with whether the expert report complied
with the statute. Even if we concluded that appellant’s report complied under his issues one,
two, and three, because we conclude that the trial court did not abuse its discretion in concluding
that the expert report failed to provide a detailed occupational and exposure history, we would
                                                12
                           III.    OPEN COURTS GUARANTEE

       Appellant next argues that Sections 90.004 and 90.010 violate the open
courts guarantee under Article I, § 13 of the Texas Constitution. Appellant argues
that silicosis claims “have a long history in common law” in Texas and that the
constitution guarantees that a person who brings a “well-established common law
cause of action will not suffer unreasonable or arbitrary denial of access to the
courts.”

       “We begin . . . by presuming that the statute is constitutional.” Union
Carbide Corp., 438 S.W.3d at 55. The party challenging the constitutionality of a
statute has the burden of proving it. Id. Article I, section 13 guarantees that “[a]ll
courts shall be open, and every person for any injury done him . . . shall have
remedy by due course of law.” Tex. Const. art. I, § 13. “For this provision to
apply, however, the litigant must: (1) have a cognizable common-law cause of
action that is being restricted; and (2) show that the restriction is unreasonable or
arbitrary when balanced against the statute’s purpose.” Horizon/CMS Healthcare
Corp. v. Auld, 34 S.W.3d 887, 902–903 (Tex. 2000).                     Thus, we must first
determine whether the claims asserted are “cognizable as a common-law claim.”
See id. at 903.

       “[A]ll negligence actions are common-law claims.”                  Id.    However, at
common law, “no personal injury cause of action survived a victim’s death.” Id.
Any heirs of the victim could not sue on the victim’s behalf or for their own losses
as a result of the tortious act. Id. Absent legislative enactment, wrongful death
and survival actions would not exist and are, therefore, statutory instead of derived
from common law. Id.

arrive at the same result. Therefore, we do not address them because they are unnecessary to the
disposition of this appeal. See Tex. R. App. P. 47.1.

                                              13
      Here, because the victim, Douglas, is deceased, the claims asserted are only
available through statute and are, thus, not “cognizable” common law claims. See
id.; Rose v. Doctors Hosp., 801 S.W.2d 841, 845 (Tex. 1990) (“Like all actions
based upon theories of negligence, the [plaintiffs’] cause of action was a common
law claim. It would have died with [the victim] had it not been preserved by the
legislature in the wrongful death statute.”); see also Tex. Civ. Prac. & Rem. Code
§ 71.002, 71.004 (providing for cause of action to an individual’s surviving spouse,
children, and parents for actual damages arising from an injury that results in the
individual’s death).

      We overrule appellant’s final issue.

                                IV.    CONCLUSION

      For the reasons stated above, we cannot conclude that the trial court abused
its discretion in determining that appellant failed to provide a statutorily compliant
expert report. We further conclude that appellant has failed to establish a violation
of the open courts guarantee within the Texas Constitution.          We affirm the
judgment of the trial court.


                                       /s/      Ken Wise
                                                Justice



Panel consists of Justices Wise, Spain, and Hassan. (Spain, J., dissenting and
Hassan, J., concurring without opinion).




                                           14